Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-against-— O7-cr-11lil (JSR)
RANDY HIGHTOWER, MEMORANDUM
Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

Defendant Randy Hightower was found guilty of violating four
conditions of his supervised release on June 1, 2021. The Court
sentenced Hightower to two years’ imprisonment with no supervised
release term. See Judgment, ECF No. 100. At sentencing, Hightower,
proceeding pro se, moved the Court to dismiss all specifications
against him and to find that his previous defense counsel, Meredith
Heller, rendered ineffective assistance. The Court denied both
motions from the bench. This memorandum sets forth the reasons for
that denial.

BACKGROUND

Hightower was convicted of being a felon in possession of a
firearm in 2008 and sentenced to a 110-month prison term with two
years of supervised release. Judgment, ECF No. 38. During
Hightower’s initial term of supervision, which began in 2016, he
was arrested for second-degree criminal possession of a weapon.
See ECF No. 89. This Court thereafter revoked Hightower’s

supervision term and sentenced him to a year and a day in prison
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 2 of 8

with three years of supervised release. ECF No. 85. This second
term of supervised release was subsequently amended to two years,
which began on September 5, 2018 and expired on September 4, 2020.
See ECF No. 89.

On January 14, 2019, Hightower reported to probation that he
had started work as a kitchen assistant at NYU Law School. On April
3, 2019, Hightower admitted that he kept in contact with
incarcerated friends and that he spent a significant portion of
his income mailing packages to them. On September 11, 2019,
Hightower was arrested in Brooklyn, NY for criminal possession of
a weapon in the second degree, to wit, a loaded .22 caliber
handgun. Shortly after Hightower’s arrest, the Probation Office
learned that he had been fired from NYU in April 2019 because of
interpersonal disputes and had been banned from the premises.
Hightower had failed to report any of this to his Probation
Officer.

On September 25, 2019, Probation submitted a violation report

recommending that Hightower’s term of supervision be revoked,

charging him with four specifications: (1) committing a state
crime, i.e., attempted criminal possession of a weapon, (2)
possessing a firearm, (3) knowingly associating with felons, and

(4) failing to inform Probation of a change in employment within
ten days. See Sept. 25, 2019 Probation Report. The Court issued an

arrest warrant on September 26, 2019. Arrest Warrant, ECF No. 93.
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 3 of 8

Hightower had already been writted into federal custody after his
arrest on the state criminal possession of a firearm charge.
Accordingly, when the arrest warrant was returned executed on
September 29, 2019, the warrant stated that Hightower had been
arrested at “Brooklyn, NY/MDC.” See id.

Hightower was arraigned on the violations of supervised
release on April 26, 2021 and denied violating the specifications
of supervision. On May 12, 2021, the Court ordered production of
Hightower’s file with the U.S. Probation Office to defense counsel
to enable Hightower to prepare his defense. ECF No. 95.

At an evidentiary hearing on June I, 2021, this Court found
Hightower guilty of all four specifications. See Hearing Tr., ECF
No. 98, at 20:4-6. The Court also found that the delayed
prosecution of the supervised release violations did not prejudice
Hightower, because no evidence was lost, key witnesses remained
available, and there was no reason to believe that witnesses
recollections of “simple matters” had faded over the years. Id. at
20:11-22.

On June 29, 2021, the Court sentenced Hightower to two years’
imprisonment with no term of supervised release to follow. See
Judgment, ECF No. 100. At his sentencing, Hightower, proceeding
pro se, moved the Court to dismiss all specifications against him
and to find that his previous defense counsel, Meredith Heller,

rendered ineffective assistance. The Court denied both motions
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 4 of 8

from the bench. This memorandum sets forth the reasons for that
denial.
DISCUSSION

A federal district court may revoke supervised release and
sentence a defendant to prison if the court “finds by a
preponderance of the evidence that the defendant violated a
condition of supervised release.” 18 U.S.C. § 3583(e). Courts are
authorized to revoke supervised release and impose a prison
sentence even after the supervised release term has expired,
provided the Court does so within “any period reasonably necessary
for the adjudication of matters arising before its expiration” and
“before its expiration, a warrant or summons has been issued on
the basis of an allegation of such a violation.” Id. at § 3583 (1).

Hightower’s case fulfills each of these statutory
requirements. First, his violations arose before the expiration of
his term of supervised release. Hightower failed to inform
Probation promptly of his change in employment and admitted to
associating with felons in April 2019, less than six months into
his two-year supervised release term. He then possessed a firearm
and was arrested for the commission of a state crime in September
2019, about halfway through his term of supervised release.

Second, this Court issued an arrest warrant based on these
violations on September 26, 2019, nearly a year before Hightower’s

term of supervised release would expire. See Arrest Warrant, ECE

 

SPARTA AGERE WA OE Seer 6 Datta we capes SAGAS Se Aiba oD
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 5 of 8

No. 93. The warrant was returned executed three days later and
indicated that Hightower was already in federal custody at the
MDC. See id.

Third, the twenty-month delay in the Government’s prosecution
these matters (partly because of oversight and partly because of
the pandemic) was “reasonable” because, as the Court found at the
evidentiary hearing, Hightower was not prejudiced by the delay.
see Ramos, A401 F.3d at 118 (finding reasonable a seventeen-month
delay between the execution of an arrest warrant and adjudication
of supervised release violations because the delay was not long
enough to cause prejudice).

Hightower argues that the Court lacks authority to adjudicate
his specifications under 18 U.S.C. § 3583 (1), because the statute
requires an arrest warrant to be executed rather than merely
issued. Def. Letter, ECF No. 97, at 1-2. He contends that the
warrant for his arrest was never executed before the expiration of
his supervised release, emphasizing the fact that the warrant was
not docketed until May 21, 2021. Id. at 2-3. He adds that the Court
lacks the authority to adjudicate the specifications against him,
because the failure to execute his arrest warrant means there was
never a “notice-providing event” before the expiration of his
supervised release. Id. at 3.

Hightower’s assertion that revocation of supervised release

requires the execution of an arrest warrant contradicts the plain

5
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 6 of 8

text of the 18 U.S.C. § 3583(i), which requires only issuance.
Furthermore, none of the cases he cites support his argument. While
the Supreme Court distinguished between issuances and executions
of arrest warrants in Moody v. Daggett, 429 U.S. 78, 86-87 (1976),
Daggett merely held that the issuance of a warrant for parole
violation is not enough to trigger due process protections under
the Fourteenth Amendment, because the execution of a warrant Ls
“the operative event triggering any loss of liberty attendant upon

parole revocation.” In United States v. Ramos, 401 F.3d 111, 118

 

(2d. Cir. 2005), the Second Circuit considered an altogether
different element of the supervised release statute and held that
a ten-month delay between violation and the issuance of an arrest
warrant and was a reasonable period of time under 18 U.S.C. §
3583(i). Even if Hightower’s legal interpretation were accurate,
the warrant was indeed executed. See Arrest Warrant, ECF No. 93.
Hightower’s notice-providing theory similarly misreads case
law. He argues that there can be no revocation of supervised
release “absent some notice-providing event occurring before
expiration” of the supervised release term, citing United States
vy. Edwards, 834 F.3d 180 (2d Cir. 2016). See Def. Letter, ECF No.
97, at 8. But this is an inaccurate statement of the case --
Fdwards held that a district court is authorized to revoke a term

of supervised release for violations that were not the original

basis of the requisite arrest warrant under 18 U.S.C. § 3583(i),

 

 

 
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 7 of 8

as long as they are closely related to the relevant conduct and
the defendant was given adequate notice of them and an opportunity
to be heard. 834 F.3d at 200-201. In context, the language
Hightower quotes merely distinguishes the statutory history of the
parole revocation statute from that of the supervisory release
statute. Id. at 197. Edwards is therefore irrelevant to Hightower’s
case, as all four specifications were included in the initial
probation report that led to issuance of the arrest warrant.

In addition to his request to dismiss all specifications
against him, Hightower argues that his previous counsel, Meredith
Heller, rendered ineffective assistance. Def. June 6, 2021 Letter.
In order to succeed on a motion for ineffective assistance of
counsel, “a defendant must prove that counsel's representation
fell below an objective standard of reasonableness judged by
prevailing professional norms. He must also show that there is a
reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different.”

Jackson v. Leonardo, 162 F.3d 81, 85 (2d Cir. 1998) (quotations

 

omitted). Furthermore, “a court must indulge a strong presumption
that counsel's conduct falls within the wide range of reasonable

professional assistance.” Strickland v. Washington, 466 U.S. 668,

 

689 (1984).
Hightower claims that Heller was ineffective because she did

not follow his instructions to seek interlocutory of appeal his

 
Case 1:07-cr-01111-JSR Document 104 Filed 07/29/21 Page 8 of 8

case on the ground that a federal court should not even begin
revocation proceedings before the defendant is found guilty on any
state charges underlying the violations. Def. June 6, 2021 Letter.
But Heller acted reasonably in declining to argue that this Court
lacked authority to begin revocation proceedings before conviction
on the state felon-in-possession charge. Ramos clearly states that
“federal courts are not required, in such situations, to rely on
state adjudications to determine whether a supervised release
violation has occurred.” 401 F.3d at 117. Furthermore, the
federalism concerns that motivated the Second Circuit’s caution in

Ramos are not present here, because the state firearms charges

 

underlying the first specification were ultimately transferred to
federal court in the Eastern District of New York. Id. at 117-
18. The Court finds that Hightower cannot rebut the presumption
that Heller acted reasonably by citing her failure to make an
argument that was patently unlikely to succeed. Accordingly, the
Court finds that Heller did not render ineffective assistance of
counsel.

For the foregoing reasons, defendant’s motions are denied.

SO ORDERED.
Dated: New York, NY Qa
Y aa
“2,2? , 2021 JED S. RAKOFF, U.S.D.d.
